Citation Nr: 0819429	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.  

In a March 2005 rating decision, after the veteran submitted 
his notice of disagreement, the disability rating for PTSD 
was increased to 50 percent, effective in June 2004 (when he 
filed his claim).  The veteran submitted a substantive appeal 
indicating that he was not satisfied with a 50 percent 
disability rating for his PTSD; therefore, the issue of 
whether a disability rating in excess of 50 percent is 
warranted for the veteran's PTSD remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to a RO rating decision 
assigning a particular rating, and a subsequent RO decision 
assigns a higher rating that is less than the maximum 
available benefit, the pending appeal is not abrogated).


FINDING OF FACT

The evidence of record demonstrates that the veteran's 
service-connected PTSD has resulted in occupational and 
social impairment, with deficiencies in most areas, due to 
such symptoms as suicidal ideation, daily panic attacks, 
impaired impulse control, anger, irritability, difficulty 
adapting to stressful situations, inability to establish and 
maintain effective relationships, isolation, lack of 
motivation, impaired concentration, insomnia, nightmares, and 
depression.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for 
service-connected PTSD have been met for the entire period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, a letter was sent to the veteran in June 2004 that 
partially addressed the notice elements.  The June 2004 
letter informed him of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence he should provide, informed him that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked him to notify the VA of any additional evidence that 
may be helpful to his claim.

The June 2004 notice did not make specific reference to the 
relevant diagnostic codes and other applicable information.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  

To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the veteran, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the veteran 
has stated that he or she has no further evidence to submit, 
or where the record reflects that VA has obtained all 
relevant evidence.  

There must be a demonstration that there was no prejudice 
from a notice error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.  

The March 2005 statement of the case set forth the relevant 
diagnostic code for the veteran's PTSD, and included a 
description of the rating formula for all possible schedular 
ratings under the relevant diagnostic code.  He was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the disability evaluation that the RO had 
assigned.  Further, in his May 2005 substantive appeal, the 
veteran stated that he felt his PTSD had caused total 
occupational and physical impairment, thus indicating 
knowledge of the relevant diagnostic criteria for a 100 
percent disability rating.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).   

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service medical records, VA medical 
treatment records, lay statements, and hearing testimony have 
been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He 
was also accorded VA examinations in June 2004, August 2005, 
and November 2007 as part of this claim.  38 C.F.R. § 
3.159(c)(4).  

Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of his claim for an increased rating for his 
back disability that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

At the outset, the Board notes that claims for increased 
ratings require consideration of entitlement to such ratings 
during the entire relevant time period involved, i.e. from 
the date the veteran files a claim which ultimately results 
in an appealed RO decision, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned if there is occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
relationships.  

A 70 percent rating is assigned if there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned if there is total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9203.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The GAF Scale 
score is based on all of the veteran's psychiatric 
impairments.  A GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The veteran underwent a VA examination in June 2004.  At this 
examination, he reported quitting jobs due to his psychiatric 
symptoms.  He also reported anxiety, irritability, near daily 
panic attacks, anger, depression, feelings of alienation and 
indifference, and occasional suicidal ideation.  The examiner 
noted that the veteran displayed an anxious and depressed 
mood and that his attention and concentration were mildly 
impaired.  The examiner noted that the veteran had been 
involved in a physical altercation in 2003 and that he was 
recently divorced from his second wife.  The examiner 
assigned a GAF Scale score of 49 based on the veteran's 
social withdrawal, panic attacks, marital conflict, and 
suicidal ideation.

A July 2004 VA psychiatric note reveals that the veteran was 
unable to maintain employment due to his PTSD.  The physician 
noted that the veteran was isolating himself.  The physician 
concluded that the veteran's PTSD was a significant 
disability and assigned a GAF Scale score of 47.

The veteran underwent a psychiatric examination in April 2005 
in connection with his claim for social security benefits.  
The veteran reported dysphoric moods, crying spells, guilt, 
hopelessness, irritability, fatigue, loss of energy, 
attention and concentration difficulties, social withdrawal, 
excessive apprehension, flashbacks, intrusive thoughts, 
hypervigilance, anger, past violent outbursts, and panic 
attacks.  The psychiatrist stated that the veteran would have 
difficulty relating adequately with others or appropriately 
dealing with the stresses of a typical work setting.  

In a May 2005 VA psychiatric note, the veteran reported 
continued anxiety, impaired concentration, outbursts of 
anger, and the need to isolate himself from other people.  
The physician noted that the veteran should be considered 
permanently unemployable and assigned a GAF Scale score of 
45.

A June 2005 letter from a social worker at the Babylon Vet 
Center reveals that the veteran had been in individual and 
group therapy at the Center since January 2002.  The social 
worker stated that his prognosis of ever returning to gainful 
employment is very poor, and that the veteran's PTSD 
interferes with his ability to interact with others in 
meaningful relationships.

The veteran underwent another VA examination in August 2005.  
The veteran reported considerable distress over his mother's 
death, as well as more pronounced suicidal ideation.  The 
veteran further reported insomnia, nightmares, panic attacks, 
and hypervigilance.  The examiner noted that the veteran 
appeared depressed and displayed indifference to the future, 
and assigned a GAF Scale score of 45.

An August 2006 VA mental health note reveals that the veteran 
reported tension, irritability, dysphoria, anhedonia, 
insomnia, nightmares, flashbacks, and anger.  The veteran 
also reported considerable anxiety, intrusive thoughts, and 
insomnia in November 2006.

In November 2007, the veteran underwent a third VA 
examination, at which he reported dysphoria, lack of 
motivation, and avoidance of situations out of his control.  
The veteran stated that he was tired of "living like this," 
and reported no close family relationships.  The examiner 
noted that the veteran was irritable, labile, negative, and 
dysphoric, but stated that the veteran tended to overendorse 
his symptoms.  The examiner assigned a GAF Scale score of 50.

The veteran has submitted statements from acquaintances and 
family members in support of his contention that his PTSD is 
more than 50 percent disabling.  The veteran's siblings 
report that he displays radical mood swings, intense anger, 
confusion, lack of concentration, depression, and a lack of 
interest in life.  The veteran's sister further reports that 
he is unable to maintain relationships due to his anger, and 
has since withdrawn away from the family.  The veteran's 
first wife reports that he is anti-social and has a troubled 
mind.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in April 2008.  The veteran testified that 
he retired early due to rage and reported that he used to 
physically hide at work rather than deal with stressful 
situations.  He testified that he has difficulty with his 
family, and that his mother was the only person that 
understood him.  He testified that he feels depressed and 
"fed up" most of the time, and that he experiences panic 
attacks and has suicidal thoughts.  The veteran also reported 
that he was engaged to be married.

Considering all of the evidence of record, the Board finds 
that the veteran's service-connected PTSD has resulted in 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as suicidal ideation, daily panic 
attacks, impaired impulse control, anger, irritability, 
difficulty adapting to stressful situations, inability to 
establish and maintain effective relationships, isolation, 
lack of motivation, impaired concentration, insomnia, 
nightmares, and depression.  Different psychiatrists, 
physicians, and social workers have commented on the 
veteran's inability to interact with others in both social 
and occupational settings.  

The Board observes that the veteran's GAF scores have been 
reported as ranging between 45 and 50.  The veteran's most 
recent GAF score was reported as 50 in June 2005.  As 
previously noted, a GAF score of 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The veteran's PTSD symptoms have not manifested total 
occupational and social impairment.  There is no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or severe memory loss, as 
required for a higher disability rating of 100 percent under 
Diagnostic Code 9411.  For these reasons, the Board finds 
that the criteria for a disability rating higher than 70 
percent for service-connected PTSD have not been met.  

Based upon the evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's PTSD has 
resulted in occupational and social impairment, with 
deficiencies in most areas, for the entire period of the 
claim.  A 70 percent disability rating for PTSD is warranted.


ORDER

A disability rating of 70 percent for service-connected PTSD 
is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


